DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-19 are currently pending and are under consideration in this Office Action.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 are, drawn to a treatment methodology.
Group II, claims 13-15 are, drawn to a product.
Group III, claims 16-19 are, drawn to an apparatus.


Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising two agents wherein the ‘first agent’ comprises ‘an antiplatelet agent’ such as dipyridamole and the ‘second agent’ comprises ‘acetylsalicylic acid’, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Eisert et al. (US Patent 6,015,577).  Eisert et al. claim a pharmaceutical composition comprising two components wherein the first component comprises dipyridamole and the second component comprises acetylsalicylic acid (Claim 1).  Accordingly, the technical feature linking the claimed inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Therefore, the restriction requirement defined above is proper.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
This application contains claims directed to more than one species for each group of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Further, no matter which group of inventions is elected by applicants, applicants should identify which claims they believe are generic for each of the corresponding species and/or species sets, and which claims read on a particular species within the species sets. For example, Applicants’ reply might state “...claim X is generic to the elected species of species sets A, C and E, but reads on the particular elected species for species sets B and D.” Should a given species not pertain to Applicants’ elected group, Applicants should indicate accordingly.
The species are as follows: 
A single specific type of composition - Applicants are required to elect a single type of composition to be examined for the invention either Group I, Group II, or Group III.  Applicants should identify all the components, ingredients, compounds, and/or active agents by name and structure to yield one distinct type of composition.  For example, the components, ingredients, compounds, and/or active agents claimed in instant claims 2, 3, 6-12, 14, and 19; and/or disclosed by the instant specification on pages 2-9 and 14-17; and Example 2 on pages 26-27.

A single specific type of disease/condition - Applicants are required to elect a single type of disease/condition to be examined for the invention either Group I or Group II.  Applicants should identify one distinct type of disease/condition.  For example, the type of disease/condition claimed in instant claims 1 and 13; and/or disclosed by the instant specification on page 2 and Example 1 on pages 21-25.

A single specific type of delivery equipment - Applicants are required to elect a single type of delivery equipment to be examined for the invention Group III only.  Applicants should identify one distinct type of delivery equipment.  For example, the type of delivery equipment claimed in instant claims 17 and 18.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 13, and 16.

The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species for a type of composition lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising two agents wherein the ‘first agent’ comprises ‘an antiplatelet agent’ such as dipyridamole and the ‘second agent’ comprises ‘acetylsalicylic acid’, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Eisert et al. (US Patent 6,015,577).  Eisert et al. claim a pharmaceutical composition comprising two components wherein the first component comprises dipyridamole and the second component comprises acetylsalicylic acid (Claim 1).  Accordingly, the technical feature linking the claimed species do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Thus, the species election requirement defined above is proper.

The species for a type of disease/condition lack unity of invention because the groups do not share the same or corresponding technical feature.  Here, each type of disease/condition as claimed by instant claims 1 and 13 have different etiology and/or pathogenesis, and thus, they do not same or corresponding technical feature. For example, the claimed ‘colorectal cancer’ and ‘arthritis pain’ have different etiology and/or pathogenesis.  Therefore, the species election requirement defined above is proper.

The species for a type of delivery equipment lack unity of invention because even though the inventions of these groups require the technical feature of an enema system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Benusa et al. (US Patent 4,525,156).  Benusa et al. claim an enema system and its method of use (Claim 1).  Consequently, the technical feature linking the claimed species do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Accordingly, the species election requirement defined above is proper.






Because the above restriction/election requirement is complex, a telephone call to Applicant to request an oral election was not made. See MPEP § 812.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020